DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 6/26/20 and 7/17/20 have all been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Re claims 1 and 9, the use of both conjunctions “and/or” on line 10 (claim 1) and line 12 (claim 9) results in too many combinations of the voltage and current and is therefore making the claim confusion.  Re claim 2-8, they are objected for being depended directly or indirectly on objected claims.
    Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0335831) teaches a BMS having master and slave modules for communicating data with improved acquisition time.
Document EP-3657815-A1 teaches a high capacity battery having a plural modules with sequentially controlled switches of the master and slaves modules in series.
Document WO-2022019481-A1 teaches a battery pack having master and slave modules and BMS for diagnosing communication link.

This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087